Name: Commission Regulation (EC) No 1284/2002 of 15 July 2002 laying down the marketing standard for hazelnuts in shell
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|32002R1284Commission Regulation (EC) No 1284/2002 of 15 July 2002 laying down the marketing standard for hazelnuts in shell Official Journal L 187 , 16/07/2002 P. 0014 - 0020Commission Regulation (EC) No 1284/2002of 15 July 2002laying down the marketing standard for hazelnuts in shellTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 2(2) thereof,Whereas:(1) Hazelnuts are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for hazelnuts in shell recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(2) Applying these standards should result in the removal from the market of products of unsatisfactory quality, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping to improve the profitability of production. Therefore, it shall apply at all marketing stages.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for hazelnuts in shell falling within CN code 0802 21 00 and CN code ex 0813 50 shall be as set out in the Annex.The standard shall apply at all stages of marketing under the conditions laid down in Regulation (EC) No 2200/96.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.ANNEXSTANDARD FOR HAZELNUTS IN SHELLI. DEFINITION OF PRODUCEThis standard applies to hazelnuts in shell from varieties (cultivars) grown from Corylus avellana L. and Corylus maxima Mill. and their hybrids without involucre or husk, to be supplied to the consumer, hazelnuts for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for hazelnuts in shell after preparation and packaging.A. Minimum requirements(1)(i) In all classes, subject to the special provisions for each class and the tolerances allowed, the hazelnuts in shell must be:(a) characteristics of the shell- well-formed; shell is not noticeably misshapen,- intact; a slight superficial damage is not considered as a defect,- sound; free from defects likely to affect the natural keeping quality of the fruit,- free from damage caused by pests,- clean; practically free of any visible foreign matter,- dry; free of abnormal external moisture,- free of adhering husk (not more than 5 % of individual shell surface in aggregate may have adhering husk).(b) characteristics of the kernel- intact; slight superficial damage is not considered as a defect,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- sufficiently developed; shrunken or shrivelled fruit is to be excluded,- clean; practically free of any visible foreign matter,- free from living or dead insects whatever their stage of development,- free from damage caused by pests,- free from mould filaments visible to the naked eye,- free from rancidity,- free of abnormal external moisture,- free from foreign smell and/or taste,- free from blemishes (including the presence of black colour) or deterioration rendering them unfit for consumption(2).Hazelnuts in shell must be harvested when fully ripe.Hazelnuts must not be empty.The condition of the hazelnuts must be such as to enable them:- to withstand transport and handling,- to arrive in a satisfactory condition at the place of destination.(ii) Moisture contentHazelnuts in shell must have a moisture content not exceeding 12 % for the whole hazelnut and 7 % for the kernel(3).B. ClassificationHazelnuts in shell are classified in three classes defined below:(i) "Extra" ClassThe hazelnuts in shell in this class must be of superior quality. They must be characteristic of the variety and/or commercial type(4).They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, its quality, keeping quality and presentation in the package.(ii) Class IHazelnuts in shell in this class must be of good quality. They must be characteristic of the variety and/or commercial type(5).Slight defects may be allowed provided these do not affect the general appearance of the produce, its quality, keeping quality and presentation in the package.(iii) Class IIThis class includes hazelnuts in shell which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.Defects may be allowed provided the hazelnuts in shell retain their essential characteristics as regards the quality, keeping quality and presentation.III. PROVISIONS CONCERNING SIZINGSize or screening is determined by the maximum diameter of the equatorial section. It is expressed either by an interval determined by a maximum and a minimum size (sizing), or by mentioning the minimum size followed by the words "and over", or the maximum size followed by the words "and less" (screening). Sizing is compulsory for produce in Classes "Extra" and "I" but optional for produce in Class "II".The following classification is laid down:>TABLE>Only hazelnuts in shell with a diameter equal to or above 16 mm may be included in Class "Extra", and in Class "I" only those with a diameter equal to or above 14 mm. For produce presented to the final consumer under the classification "screened", the size "and less" is not allowed.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated.A. Quality tolerances>TABLE>For Extra Class and Class I, there may be a maximum of 12 % by number or weight of hazelnuts in shell belonging to different varieties or commercial types. These allowances are also applicable to Class II in case the variety or commercial type is indicated.B. Mineral impuritiesAshes insoluble in acid must not exceed 1 g/kg.C. Size tolerancesFor all classes, a maximum of 10 % by number or weight of hazelnuts in shell not conforming to the size indicated is tolerated provided:- the nuts correspond to the sizes immediately below or above when the size is designated by an interval determined by the minimum diameter and the maximum diameter (sizing),- the nuts correspond to the size immediately below when the size is designated by an indication of the minimum diameter followed by "and above" or "and +" or "+" (screening),- the nuts correspond to the size immediately above when the size is designated by an indication of the maximum diameter followed by "and less" or "and -" (screening).V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only hazelnuts in shell of the same origin, quality, variety or commercial type and size (if sized).The visible part of the contents of the package must be representative of the entire contents.B. PackagingHazelnuts in shell must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a material such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationHazelnuts kernels must be presented in bags or solid containers.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside.A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, where a code mark is used, the term "packer and/or dispatcher" (or an equivalent abbreviation) has to be indicated close to the code mark.B. Nature of produce- "hazelnuts in shell" if the contents are not visible from the outside,- name of the variety or commercial type for classes "Extra" and I (optional for Class II).C. Origin of produceCountry of origin and, optionally, area where grown, or national, regional or local designation.D. Commercial specifications- class,- size expressed by:- the minimum and maximum diameters (sizing), or- the minimum diameter followed by "and above" or "and +" or "+" or the maximum diameter followed by "and less" or "and -" (screening),- size name (optional),- "Best before" followed by the date (optional),- net weight,- crop year (optional).E. Official control mark (optional)(1) The definition of defects is given in Appendix II to this document.(2) The presence of hazelnuts with a brown or dark brown heart, usually accompanied by slight separation of the cotyledons, which does not alter the odour or taste of the hazelnuts, is not considered a defect.(3) The moisture content is determined by one of the methods given in Appendix I to this Annex.(4) Commercial type: hazelnuts in each package are of the similar general type and appearance and/or belong to a mix of varieties officially defined by the producing country.(5) Commercial type: hazelnuts in each package are of the similar general type and appearance and/or belong to a mix of varieties officially defined by the producing country.Appendix IDETERMINATION OF MOISTURE CONTENTMETHOD I - LABORATORY METHOD1. PrincipleDetermination of the moisture content of unshelled hazelnuts by loss of mass after drying at a temperature of 103 °C (+ 2 °C) in a temperature-controlled oven at ambient pressure for six hours.2. Apparatus2.1. Ceramic mortar with appropriate pestle or food chopper.2.2. Analytical balance sensitive to 1 mg.2.3. Cylindrical, flat-bottomed glass or metal containers, 12 cm in diameter and 5 cm in depth, provided with well-fitting lids.2.4. Electrically heated temperature-controlled oven with good natural ventilation, regulated so that the temperature is maintained at 103 °C ( ± 2 °C).2.5. Dessicator containing an effective dessicant (e.g. calcium chloride) and provided with a metal plate which allows the containers to cool rapidly.3. Preparation of the sampleShell the sample if required and crush it in the mortar, or chop them finely, to obtain fragments of 2-4 mm across.4. Test portion and determination4.1. Dry the containers and their lids in the oven for at least two hours and transfer to the dessicator. Allow the containers and lids to cool to room temperature.4.2. Carry out the determination on four test portions of approximately 50 g each.4.3. Weigh the empty container and lid to the nearest 0,001g (M0).4.4. Weigh approximately 50 g of the test material into the container to the nearest 0,001g. Spread the material all over the base of the container, seal the container quickly with the lid and weigh the whole (M1). Perform these operations as quickly as possible.4.5. Place the open containers, with their lids beside them, in the oven. Close the oven and allow to dry for six hours. Open the oven, quickly cover the containers with their individual lids, and place them in the dessicator to cool. After cooling to ambient temperature, weigh the covered dish to the nearest 0,001g (M2).4.6. The moisture content of the sample, as percentage by mass, is given by the expression:>PIC FILE= "L_2002187EN.001902.TIF">4.7. Report the average value obtained from the four determinations.METHOD II - RAPID METHOD1. PrincipleDetermination of the moisture content using a measuring instrument based on the principle of electrical conductivity. The measuring instrument must be calibrated against the laboratory method.2. Apparatus2.1. Ceramic mortar with appropriate pestle, or food chopper.2.2. Measuring instrument based on the principle of electrical conductivity.3. Determination3.1. Fill the glass with the substance to be examined (previously ground in the mortar) and tighten the press until a constant pressure is obtained.3.2. Read the values off the scale.3.3. After each determination, clean the glass thoroughly with a spatula, stiff bristled brush, paper napkin or compressed air pump.Appendix IIDEFINITIONS OF TERMS AND DEFECTS FOR HAZELNUTS IN SHELL- Cracks and splitting:Any crack which is open and conspicuous, and larger than one-fourth the circumference of the shell.- Defects of the shell:Any defect affecting the shell but not the kernel.- Dry:Means that the shell is free from surface moisture, and that the shells and kernels combined do not contain more than 12 % moisture.- Empty:Means a hazelnut containing no kernel.- Foreign matter:Any matter not normally associated with the product.- Insect damage:Visible damage caused by insects and animal parasites or the presence of dead insects or insect debris.- Intact:Means that the shell is not broken, split or mechanically damaged; a slight crack is not considered a defect provided that the kernel is still protected.- Mould:Mould filaments visible to the naked eye either on the outside or on the inside of the kernel.- Rancidity:Oxidation of lipids or free fatty acids producing a disagreeable flavour. An oily appearance of the flesh does not necessarily indicate a rancid condition.- Rotten/Decay:Significant decomposition caused by the action of micro-organisms.- Shrivelled:The wrinkling of more than 50 % of the skin surface of the compact fruit, usually occurring in seasons when there are high crop yields, or when there is stress from drought or poor nutrition, or as an inherited trait.- Shrunken:A condition yielding undeveloped firm fruit obtained after fertilization during rapid kernel growth in extremely high temperatures.- Well formed:Means that the shell is not noticeably misshapen and that its shape concords with the characteristic variety or commercial type.